This case was before us on January 7th, 1933, on application for an order of supersedeas which was granted by one of the Justices of this Court. Motion was filed on March 2d 1933, praying for an order vacating the order of the supersedeas above referred to. The motion to vacate was grounded upon the fact that copy of the record had not been filed with the Clerk of this Court or any Justice of the Court at the time the order for supersedeas was made.
It is the practice of this Court to require a transcript of *Page 238 
the record to be filed here before an application for an order of supersedeas will be considered by the Court. In this case, however, it was made to appear that the Chancellor had entered an order of supersedeas but such order was so entered after the expiration of time in which the Chancellor could make such order.
It is within the power of the Court to make and enter an order for supersedeas upon proof being submitted here of the entry of appeal in the Circuit Court and where it appears that the Circuit Judge has attempted to make an order for supersedeas but for any reason that order is not effective, this Court may in proper cases dispense with the requirement that a copy of the record be filed before the application will be considered.
A certified copy of the transcript of the record having been filed here on March 7th, 1933, and we having inspected the same, it is now ordered and adjudged that the order for supersedeas heretofore entered on the 7th day of January, 1933, be and the same is hereby ratified and confirmed.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.
It is so ordered.